Title: From George Washington to Timothy Pickering, 14 February 1797
From: Washington, George
To: Pickering, Timothy


                        
                            Sir, 
                            Philadelphia 14th Feb. 1797.
                        
                        I have given the draughts of the letters to Messrs Pinckney—Humphreys—and Adams
                            an attentive perusal, and approve of their contents.
                        It might however be better, to soften some of the strong expressions in the
                            letter which is addressed to the first of those characters; or to convey them in Cypher,
                            lest they should (which is not improbable) fall into hands they are not intended for. and
                            might it not be advisable to let Mr Pinckney know how unpleasant to this country it would
                            be, that the French should be possessed of Louisiana & the Floridas, that he might
                            act as opportunities and circumstances would justify?
                        It would seem that the same principle, which induced a call upon the Merchts to
                            come forward with their statements and proof of British Spoliations, apply equally to those
                            who are suffering by French depredations; but as we may, every moment, expect to hear from Mr
                            Pinckney at Paris, I am inclined to think the call had better be suspended until it is known
                            what his reception has been. 
                        
                            Go: Washington
                            
                        
                    